                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

STATE OF MISSOURI, et al.,                      )
                                                )
               Plaintiffs,                      )
                                                )
       v.                                       )           No. 4:19CV546 HEA
                                                )
MELVIN LEROY TYLER,                             )
                                                )
                                                )
               Defendant.                       )

                             OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on defendant Melvin Leroy Tyler’s pro se motion to

recuse the Court. (Docket No. 14). As the case is closed, defendant’s motion will be denied.

Furthermore, the Clerk of Court will be directed to return any further filings to defendant except

for appellate documents.

       Accordingly,

       IT IS HEREBY ORDERED that defendant’s motion to recuse the Court (Docket No.

14) is DENIED.

       IT IS FURTHER ORDERED that an appeal from the denial of defendant’s motion to

recuse would not be taken in good faith.

       IT IS FURTHER ORDERED that defendant may not file any further motions in this

closed case.
       IT IS FURTHER ORDERED that the Clerk of Court is directed to return any further

filings to defendant except for appellate documents.

       Dated this 14th day of August, 2019.




                                                      HENRY EDWARD AUTREY
                                                    UNITED STATES DISTRICT JUDGE




                                                2
